Title: To James Madison from Jonathan E. Robinson, 27 June 1816
From: Robinson, Jonathan E.
To: Madison, James



D Sir,
New York June 27. 1816

Having been made personally acquainted with your Excellency through the medium of my Hond. Father, Jonathan Robinson of Vermont, I take the liberty of mentioning to you the death of the Honr. John Smith Marshal for this State, whose loss must be sensibly felt by his family & friends.
As this event has vacated the office of Marshal, I beg you Sir, to consider me as a Candidate for that office, and that you would suspend any appointment, till I can forward recommendations, which, I flatter myself, will be, in your opinion, perfectly satisfactory.  Accept Sir, the high respect & esteem of Your humble Servant

Jona. E. Robinson

